Citation Nr: 1720783	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) with secondary polysubstance abuse prior to February 21, 2013, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel





INTRODUCTION

As noted in the prior Board remands, a claim of entitlement to service connection for tinnitus was raised and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Veteran served on active duty from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning an initial 10-percent rating.  

By a June 2013 decision, a Decision Review Officer (DRO) increased the rating assigned to the Veteran's PTSD to 70 percent, effective February 21, 2013.  As the 10 percent and 70 percent ratings are less than the maximum available ratings, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Outstanding Private Mental Health Treatment Records

In September 2015, the Board remanded the Veteran's PTSD claim, in part, to obtain outstanding mental health treatment records, spanning from December 2013 to the present, from the California Department of Corrections.  An August 2016 Deferred Rating Decision notes that the RO sent the Veteran a VA Form 21-4142 for the release of these records, but that VA did not receive a signed copy of the release.  

Upon review of the Veteran's file, the Board finds that the RO sent the release and other documents to a P.O. Box number and zip code that are not consistent with the inmate mailing address listed on the website of the California Men's Colony prison (CMC), where the Veteran is currently located.  The RO should confirm the Veteran's correct mailing address at the CMC and resend the release and all document(s) that were sent to the incorrect address while the Veteran was in the CMC to the Veteran's correct mailing address at the CMC.  Additionally, if the Veteran does not provide VA a signed copy of the release, then the RO should request the Veteran obtain the records himself and provide them to VA.  38 C.F.R. § 3.159(e)(iv)(2).

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's correct mailing address at the CMC and resend the VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his mental health treatment records from the California Department of Corrections (CDC/CTF, CMC) from May 14, 1996, through the present date (including the 2013 to the present mental health records kept at the California Men's Colony prison) and all document(s) that were sent to the incorrect address while the Veteran was in the CMC to the Veteran's correct mailing address at the CMC.  

Please advise the Veteran if he does not provide VA the signed release, that it is his obligation to obtain the records himself and provide them to VA.

2. After all outstanding records have been associated with the claims file to the extent possible, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






